Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/21 and 08/22/22 have been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 20, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about 500 nm to about 680 nm” in claims 9, 20, and 24 is a relative term which renders the claim indefinite. The term “about 500 nm to about 680 nm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “about 500 nm to about 680 nm” are not described so it is unclear what the wavelength must be to meet the claim.
Claims 10 and 21 recite the limitation “the same material” in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the same material” is not mentioned previous to this claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 9, 13, 14, 18, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent Application Publication 2020/0103346 A1) and in further view of Pasic (“Miniaturized fiber-optic hybrid sensor for continuous glucose monitoring in subcutaneous tissue,” Sensors and Actuators B. 2006: Volume 122, Issue 1, Pages 60-68).
	Regarding claim 1, Zhang teaches a medical device comprising: an optical sensor comprising: a light source configured to emit radiation [par. 5; Examiner notes an optode comprises light source that emits radiation]; a reference optical beacon comprising a first fluorophore configured to absorb at least a portion of the radiation emitted by the light source [par. 44, 47, 60, and 65] and emit, based on a first concentration of a substance proximate the reference optical beacon, a first fluorescence [par. 65]; and a second fluorophore configured to absorb at least a portion of the radiation emitted by the light source [par. 60] and emit, based on a second concentration of the substance proximate the second fluorophore, a second fluorescence [par. 65]; and a photodetector configured to detect the first fluorescence and the second fluorescence [par. 66]; and processing circuitry operatively coupled to the optical sensor [par. 50], wherein the processing circuitry is configured to: receive, from the optical sensor, one or more signals indicative of the first fluorescence and the second fluorescence [par. 65]; and determine, based on the one or more signals, a difference between the first fluorescence and the second fluorescence, wherein the difference is indicative of a concentration of the analyte [par. 65].
	However, Zhang does not teach a test optical beacon comprising: a reagent substrate configured to react with an analyte proximate the reagent substrate to modulate a concentration of the substance.
	Pasic teaches a test optical beacon [fig. 2A; see col. 1: lines 37-41 and col. 2: lines 1-14 in pg. 63] comprising: a reagent substrate configured to react with an analyte proximate the reagent substrate to modulate a concentration of the substance [see col. 1: lines 3-8 in pg. 62 and col.1 lines 8-18 in pg. 63].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, to incorporate a test optical beacon comprising: a reagent substrate configured to react with an analyte proximate the reagent substrate to modulate a concentration of the substance, for reducing interferents with the use of oxygen based enzyme sensor and producing more reliable results with measurements of fluorescence lifetime, as evidence by Pasic [see col. 1: lines 37-49 in pg. 61].
	Regarding claims 2 and 14, Zhang does not teach the reagent substrate comprises at least one enzyme configured to react with the analyte to modulate a concentration of the substance.
	Pasic teaches the reagent substrate comprises at least one enzyme configured to react with the analyte to modulate a concentration of the substance [fig. 2A, enzyme layer; see col. 1: lines 3-8 in pg. 62 and col.1 lines 8-18 in pg. 63].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, to incorporate the reagent substrate comprises at least one enzyme configured to react with the analyte to modulate a concentration of the substance, for reducing interferents with the use of oxygen-based enzyme sensor, as evidence by Pasic [see col. 1: lines 37-49 in pg. 61].
Regarding claims 7 and 18, Zhang does not teach the optical sensor further comprises a membrane configured to control diffusion of the analyte to the reagent substrate. 
Pasic teaches the optical sensor further comprises a membrane configured to control diffusion of the analyte to the reagent substrate [fig. 1A, dialysis membrane; pg. 63, col. 2: lines 15-31].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, to incorporate the optical sensor further comprises a membrane configured to control diffusion of the analyte to the reagent substrate, for protecting the optical sensor and acts as a barrier for larger proteins, as evidence by Pasic [see col. 2: lines 15-31 in pg. 63].
Regarding claims 9, 20, and 24, Zhang further teaches the light source comprises one or more light emitting diodes configured to emit one or more wavelengths of radiation within a range from about 500 nm to about 680 nm [par. 86 and 94].
Regarding claim 13, Zhang teaches An optical sensor, comprising: a light source configured to emit radiation; a reference optical beacon comprising a first fluorophore configured to absorb at least a portion of the radiation emitted by the light source and emit, based on a first concentration of a substance proximate the reference optical beacon, a first fluorescence; and a second fluorophore configured to absorb at least a portion of the radiation emitted by the light source and emit, based on a second concentration of the substance proximate the second fluorophore, a second fluorescence; and a photodetector configured to detect the first fluorescence and the second fluorescence, wherein the concentration of the analyte is related to a difference between the first fluorescence and the second fluorescence.
However, Zhang does not teach a test optical beacon comprising: a reagent substrate configured to react with an analyte proximate the reagent substrate to modulate a concentration of the substance.
Pasic teaches a test optical beacon [fig. 2A; see col. 1: lines 37-41 and col. 2: lines 1-14 in pg. 63] comprising: a reagent substrate configured to react with an analyte proximate the reagent substrate to modulate a concentration of the substance [see col. 1: lines 3-8 in pg. 62 and col.1 lines 8-18 in pg. 63].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, to incorporate a test optical beacon comprising: a reagent substrate configured to react with an analyte proximate the reagent substrate to modulate a concentration of the substance, for reducing interferents with the use of oxygen based enzyme sensor and producing more reliable results with measurements of fluorescence lifetime, as evidence by Pasic [see col. 1: lines 37-49 in pg. 61].
Regarding claim 23, Zhang teaches a method emitting, by a light source of an optical sensor, radiation [par. 5; Examiner notes an optode comprises light source that emits radiation]; detecting, by a photodetector of the optical sensor, a first fluorescence emitted by a first fluorophore of a reference optical beacon of the optical sensor in response to absorption of the radiation emitted by the light source [par. 44, 47, 60, and 65] wherein the first fluorescence is based on a first concentration of a substance proximate the reference optical beacon [par. 65];  detecting, by the photodetector, a second fluorescence emitted by a second fluorophore of a test optical beacon of the optical sensor in response to absorption of the radiation emitted by the light source, wherein the second fluorescence is based on a second concentration of the substance proximate the test optical beacon [par. 60 and 65]; and determining, by processing circuitry operatively coupled to the optical sensor, based on the first fluorescence and the second fluorescence, a concentration of the analyte. [par. 50 and 65].
However, Zhang does not teach a test optical beacon comprising: a reagent substrate configured to react with an analyte proximate the reagent substrate to modulate a concentration of the substance.
	Pasic teaches a test optical beacon [fig. 2A; see col. 1: lines 37-41 and col. 2: lines 1-14 in pg. 63] comprising: a reagent substrate configured to react with an analyte proximate the reagent substrate to modulate a concentration of the substance [fig. 2A; see col. 1: lines 3-8 in pg. 62 and col.1 lines 8-18 in pg. 63].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, to incorporate the test optical beacon comprises a reagent substrate configured to react with an analyte proximate the reagent substrate to modulate a concentration of the substance, for reducing interferents with the use of oxygen based enzyme sensor and producing more reliable results with measurements of fluorescence lifetime, as evidence by Pasic see col. 1: lines 37-49 in pg. 61].
Regarding claim 25, Zhang further teaches determining the concentration of the analyte comprises determining a difference between the first fluorescence and the second fluorescence [par. 65].

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Pasic and in further view of Chiu (U.S. Patent Application Publication 2019/0284601 A1)
Regarding claims 3 and 15, Zhang and Pasic teach a medical device comprising: an optical sensor comprising: a light source configured to emit radiation, as disclosed above. 
However, Zhang does not teach the substance comprises oxygen, wherein the analyte comprises glucose, and wherein the reagent substrate comprises: glucose oxidase. 
Pasic teaches the substance comprises oxygen, wherein the analyte comprises glucose, and wherein the reagent substrate comprises: glucose oxidase [pg. 61 and 63].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, to incorporate the substance comprises oxygen, wherein the analyte comprises glucose, and wherein the reagent substrate comprises: glucose oxidase, for reducing interferents with the use of oxygen-based enzyme sensor, as evidence by Pasic [pg. 61].
However, Zhang and Pasic do not teach the glucose oxidase is configured to convert the glucose into hydrogen peroxide; and catalase, wherein the catalase is configured to convert the hydrogen peroxide into oxygen.
Chiu teaches the glucose oxidase is configured to convert the glucose into hydrogen peroxide [par. 76 and 88]; and catalase, wherein the catalase is configured to convert the hydrogen peroxide into oxygen [par. 76 and 101].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang and Pasic, to incorporate the glucose oxidase is configured to convert the glucose into hydrogen peroxide; and catalase, wherein the catalase is configured to convert the hydrogen peroxide into oxygen, for biocompatibility of the sensor, as evidence by Chiu [par. 149].

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Pasic and in further view of Yi (U.S. Patent Application Publication 2021/0181118 A1)
Regarding claim 4, Zhang and Pasic teach a medical device comprising: an optical sensor comprising: a light source configured to emit radiation, as disclosed above.
However, Zhang and Pasic do not teach the difference between the first fluorescence and the second fluorescence comprises a difference between a first integral of a first intensity of the first fluorescence over a duration of time and a second integral of a second intensity of the second fluorescence over the duration of time.
Yi teaches the difference between the first fluorescence and the second fluorescence comprises a difference between a first integral of a first intensity of the first fluorescence over a duration of time and a second integral of a second intensity of the second fluorescence over the duration of time [par. 517].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang and Pasic, to incorporate the difference between the first fluorescence and the second fluorescence comprises a difference between a first integral of a first intensity of the first fluorescence over a duration of time and a second integral of a second intensity of the second fluorescence over the duration of time, to determine the analyte concentration at a defined period, as evidence by Yi [par. 517].
Regarding claim 26, Yi teaches determining the concentration of the analyte comprises: receiving, by the processing circuitry from the photodetector, one or more signals indicative of a first intensity of the first fluorescence over a duration of time and a second intensity of the second fluorescence over the duration of time; determining, by the processing circuitry, a first integral of the first intensity over the duration of time; determining by the processing circuitry, a second integral of the second intensity over the duration of time; and determining by the processing circuitry, a difference between the first integral and the second integral [517].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang and Pasic, to incorporate determining the concentration of the analyte comprises: receiving, by the processing circuitry from the photodetector, one or more signals indicative of a first intensity of the first fluorescence over a duration of time and a second intensity of the second fluorescence over the duration of time; determining, by the processing circuitry, a first integral of the first intensity over the duration of time; determining by the processing circuitry, a second integral of the second intensity over the duration of time; and determining by the processing circuitry, a difference between the first integral and the second integral, to determine the analyte concentration at a defined period, as evidence by Yi [par. 517].

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Pasic and in further view of Wagner (U.S. Patent Number 4981779 A)
Regarding claims 5 and 16, Zhang and Pasic teach a medical device comprising: an optical sensor comprising: a light source configured to emit radiation, as disclosed above.
However, Zhang and Pasic do not teach the optical sensor further comprises an opaque material disposed between the reference optical beacon and the test optical beacon.
Wagner teaches the optical sensor further comprises an opaque material disposed between the reference optical beacon and the test optical beacon [col. 6: lines 42-51].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang and Pasic, to incorporate the optical sensor further comprises an opaque material disposed between the reference optical beacon and the test optical beacon, for separating the fibers and preventing leakage of light through the sidewall portions, as evidence by Wagner [col. 6: lines 42-51].

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Pasic, and Wagner and in further view of Zhou (U.S. Patent Application Publication 2020/0129982 A1)
Regarding claims 6 and 17, Zhang, Pasic, and Wagner teach a medical device comprising: an optical sensor comprising: a light source configured to emit radiation, as disclosed above.
However, Zhang, Pasic, and Wagner do not teach the opaque material comprises titanium nitride.
Zhou teaches the opaque material comprises titanium nitride [par. 604].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, Pasic, and Wagner, to incorporate the opaque material comprises titanium nitride, as titanium nitride is an optically transmitting material, as evidence by Zhou [par. 604].

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Pasic and in further view of Yazawa (U.S. Patent Application Publication 2007/0292897 A1)
Regarding claims 8 and 19, Zhang and Pasic teach a medical device comprising: an optical sensor comprising: a light source configured to emit radiation, as disclosed above.
However, Zhang and Pasic do not teach the membrane comprises a light absorptive material.
Yazawa teaches the membrane comprises a light absorptive material [par. 49 and 62].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang and Pasic, to incorporate the membrane comprises a light absorptive material, for preventing crosstalk or to prevent external light from entering, as evidence by Yazawa [par. 49 and 62].

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Pasic and in further view of Markle1 (U.S. Patent Application Publication 2011/0105866 A1)
Regarding claims 10 and 21, Zhang and Pasic teach a medical device comprising: an optical sensor comprising: a light source configured to emit radiation, as disclosed above.
However, Zhang and Pasic do not teach the first fluorophore and the second fluorophore comprise the same material.
Markle1 teaches the first fluorophore and the second fluorophore comprise the same material [par. 91].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang and Pasic, to incorporate the first fluorophore and the second fluorophore comprise the same material, for limiting discrepancies between that of the test beacon and reference beacon, as evidence by Markle1.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Pasic and in further view of Sadik (U.S. Patent Application Publication 2009/0103084 A1)
Regarding claims 11 and 22, Zhang and Pasic teach a medical device comprising: an optical sensor comprising: a light source configured to emit radiation, as disclosed above.
However, Zhang and Pasic do not teach the first fluorophore and the second fluorophore comprises at least one of ruthenium-tris(4,7-diphenyl-1,10-phenanthroline) dichloride (Ru(dpp)), platinum(II) octaethylporphyrin (PtOEP), palladium(II) octaethylporphyrin (PdOEP), platinum(II)-5,10,15,20-tetrakis-(2,3,4,5,6-pentafluorphenyl)-porphyrin (PtTFPP), palladium(II)-5,10,15,20-tetrakis-(2,3,4,5,6-pentafluorphenyl)-porphyrin (PdTFPP), platinum(II) octaethylporphyrinketone (PtOEPK), palladium(II) octaethylporphyrinketone (PdOEPK), platinum(II) tetraphenyltetrabenzoporphyrin (PtTPTBP), palladium(II) tetraphenyltetrabenzoporphyrin (PtTPTBP), platinum(II) tetraphenyltetranaphthoporphyrin (PtPTPNP), or palladium(II) tetraphenyltetranaphthoporphyrin (PdPTPNP).
Although Sadik does not explicitly teach the first fluorophore and the second fluorophore comprises at least one of ruthenium-tris(4,7-diphenyl-1,10-phenanthroline) dichloride (Ru(dpp)), platinum(II) octaethylporphyrin (PtOEP), palladium(II) octaethylporphyrin (PdOEP), platinum(II)-5,10,15,20-tetrakis-(2,3,4,5,6-pentafluorphenyl)-porphyrin (PtTFPP), palladium(II)-5,10,15,20-tetrakis-(2,3,4,5,6-pentafluorphenyl)-porphyrin (PdTFPP), platinum(II) octaethylporphyrinketone (PtOEPK), palladium(II) octaethylporphyrinketone (PdOEPK), platinum(II) tetraphenyltetrabenzoporphyrin (PtTPTBP), palladium(II) tetraphenyltetrabenzoporphyrin (PtTPTBP), platinum(II) tetraphenyltetranaphthoporphyrin (PtPTPNP), or palladium(II) tetraphenyltetranaphthoporphyrin (PdPTPNP), this would be obvious to a person having ordinary skill in the art when the invention was filed, since Sadik also suggests a first fluorophore is Ru(dpp) [par. 65]. Additionally, Sadik teaches Ru(dpp) is a well-known fluorophore for oxygen sensing. Therefore, using Ru(dpp) for a second fluorophore, would involve only routine skill in the art.

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Pasic and in further view of Gil (U.S. Patent Number 9037205 B2)
Regarding claims 12 and 27, Zhang and Pasic teach a medical device comprising: an optical sensor comprising: a light source configured to emit radiation, as disclosed above.
However, Zhang and Pasic do not teach an antenna operatively coupled to the processing circuitry, wherein the antenna is configured to transmit data representative of the concentration of the analyte to an external device.
Gil teaches an antenna operatively coupled to the processing circuitry, wherein the antenna is configured to transmit data representative of the concentration of the analyte to an external device [col. 21: lines 40-52].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang and Pasic, to incorporate an antenna operatively coupled to the processing circuitry, wherein the antenna is configured to transmit data representative of the concentration of the analyte to an external device, for allowing wireless transmission of data, as evidence by Gil [col. 21: lines 40-52].

Claim 28 rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Pasic and in further view of Markle2 (U.S. Patent Number 9693720 B2)
Regarding claim 28, Zhang and Pasic teach a medical device comprising: an optical sensor comprising: a light source configured to emit radiation, as disclosed above.
However, Zhang and Pasic do not teach emitting, by the light source, a first pulse of light, wherein the first fluorescence is emitted in response to the first pulse of light. 
Markle2 teaches emitting, by the light source, a first pulse of light, wherein the first fluorescence is emitted in response to the first pulse of light [col. 32: lines 22-30].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang and Pasic, to incorporate emitting, by the light source, a first pulse of light, wherein the first fluorescence is emitted in response to the first pulse of light, for measuring the lifetime of fluorescence, as evidence by Markle2 [col. 32: lines 22-30].
Although Markle2 does not explicitly teach emitting, by the light source, a second pulse of light a selected duration of time after the first pulse of light, wherein the second fluorescence is emitted in response to the second pulse of light, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Markle2 also suggests emitting, by the light source, a first pulse of light, wherein the first fluorescence is emitted in response to the first pulse of light [col. 32: lines 22-30]. Therefore, a second fluorescence emitted in response to a second pulse of light would involve only routine skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791